Citation Nr: 0919695	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in St. Louis, Missouri, which in pertinent part denied 
service connection for hypertension on a direct and secondary 
basis. 

The appellant also perfected an appeal of a denial of service 
connection for posttraumatic stress disorder.  The RO granted 
service connection for posttraumatic stress disorder in an 
October 2008 rating decision.  The appellant has not appealed 
this rating decision.  Therefore, this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The appellant is currently service connected for diabetes 
mellitus, type 2. 

2.  The appellant has a current diagnosis of hypertension.

3.  Hypertension was not noted in service, did not manifest 
within one year of service, and is not related to any 
inservice events or to service-connected diabetes.


CONCLUSION OF LAW

The appellant's hypertension was not incurred in or 
aggravated by active service; it may not be presumed to have 
been so incurred; and it was not caused or aggravated by the 
appellant's service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to the initial adjudication of the appellant's claims, 
a letter dated in September 2006 fully satisfied the duty to 
notify provisions.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining such 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

VA also has a duty to assist the appellant in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Id.

The Board concludes that the duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The appellant was also afforded a VA medical examination in 
October 2008 to obtain an opinion as to whether the appellant 
has hypertension that may be caused or aggravated by his 
diabetes mellitus.  The Board finds the examination report to 
be comprehensive and sufficient in addressing the matter.  
The report reflects a thorough review of the claims file, 
including the medical records, and provides detailed 
findings.  Further examination or opinion is not needed on 
this service connection claim because, at a minimum, there is 
no persuasive and competent evidence that the hypertension 
may be associated with the appellant's military service or 
caused or aggravated by his diabetes.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II. Service Connection

The appellant contends that his hypertension was caused or 
aggravated by his diabetes mellitus.  For the reasons that 
follow, the Board concludes that service connection for 
hypertension, either on a direct basis or as secondary to 
service connected diabetes mellitus, is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The medical evidence establishes that the appellant currently 
has hypertension.  His VA and private treatment records show 
consistent treatment for hypertension dating back to August 
2006.  The diagnosis of hypertension was confirmed at his 
October 2008 VA examination.  Thus, the Board finds that the 
appellant has a current disability.

The appellant's diabetes mellitus is presently service 
connected.  The appellant states that his diabetes and 
hypertension were diagnosed at the same time and he believes 
his hypertension was caused or aggravated by his diabetes.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The appellant is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant has been consistently treated for hypertension 
since August 2006.  While the medical records show that the 
appellant's diabetes and hypertension were diagnosed around 
the same time (hypertension in August 2006 and diabetes in 
September 2006), they do not show a relationship between 
these two conditions.  As discussed below, a VA examiner 
noted that the contemporaneous diagnosis of the diabetes and 
hypertension militates against a relationship between these 
two conditions, as the diabetes had not been present long 
enough to cause or aggravate the appellant's hypertension.  A 
review of the appellant's private and VA treatment records 
shows that the appellant's blood pressure readings have 
generally been lower since August 2006, when hypertension was 
first diagnosed, and generally consistent with the exception 
of a March 2007 reading.  Thus, there is no indication that 
the appellant's high blood pressure was caused or aggravated 
by the appellant's diabetes since it has generally improved 
and remained stable since August 2006.  Significantly, in an 
October 2006 Physician's Statement, the appellant's treating 
physician stated that there were no complications directly 
due to the diabetes mellitus, including any cardiovascular or 
renal conditions.  

In October 2008, the appellant underwent a comprehensive VA 
examination in connection with this claim.  The examiner, 
after reviewing the claims file and the medical records 
therein, interviewing the appellant, and taking and analyzing 
urine, blood, and plasma samples, concluded that the 
appellant has essential hypertension which is not caused nor 
made worse from the diabetes mellitus.  The examiner 
explained that the appellant's essential hypertension was 
caused by an elevated body mass index, genetic factors, and 
aging, but not diabetes.  Moreover, there was no history of 
kidney disease that would have had an effect upon the 
causation of the appellant's essential hypertension.  The 
examiner further noted that the diagnosis of hypertension 
preceded the diagnosis of diabetes mellitus by a month.  
Thus, the diabetes had not been present long enough prior to 
the diagnosis of hypertension to have contributed to the 
development of the appellant's hypertension.  

Based on the October 2008 VA examination, the October 2006 
statement by the appellant's physician, and the absence in 
the medical records of any indication of a relationship 
between the appellant's diabetes mellitus and his 
hypertension, the Board finds the preponderance of the 
evidence is against a finding that the appellant's 
hypertension was caused or aggravated by his diabetes 
mellitus.  

The Board now turns to the issue of whether the appellant's 
hypertension can be related to service on a direct basis.  In 
order to establish direct service connection for the claimed 
disorder there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's service treatment records, including his 
separation physical examination, are negative for any 
observation, diagnosis, or report of high blood pressure.  
Moreover, based on the appellant's post-service medical 
records and his own admission to a VA examiner, the 
appellant's hypertension was not diagnosed until 2006.  The 
length of time between the appellant's military service and 
diagnosis of hypertension, a period of over three decades, 
precludes a finding that the hypertension can be directly 
related to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed disability for many years after 
service).  Indeed, the appellant does not claim that his 
hypertension is directly related to service.  The Board 
concludes that the preponderance of the evidence is against a 
direct relationship between the appellant's hypertension and 
his period of service.  

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for a 
cardiovascular-renal disease, including hypertension, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

As discussed above, the appellant's hypertension was not 
mentioned or diagnosed until 2006, which is over three 
decades since his separation from service.  Thus, it did not 
manifest to a compensable degree within a year of separation 
from service and consequently cannot be presumed to have been 
incurred in service under 38 C.F.R. §§ 3.307 and 3.309(a).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for hypertension as secondary to diabetes mellitus 
must be denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


